Case 2:14-cv-07021-CCC-MF Document 12 Filed 08/03/20 Page 1 of 13 PageID: 120




RACHAEL A. HONIG
Attorney for the United States
Acting Under Authority Conferred
By 28 U.S.C. § 515
ANDREW A. CAFFREY, III
Assistant U.S. Attorney
970 Broad Street, Suite 700
Newark, NJ 07102
Tel. (973) 645-2732
email: andrew.caffrey@usdoj.gov

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

     UNITED STATES OF AMERICA, ex rel.
     JORDAN C. SCHNEIDER,                              Hon. Claire C. Cecchi

     Plaintiffs,                                       Civil Action No. 14-7021 (CCC)

     v.                                                JOINT STIPULATION OF DISMISSAL

     PACIRA PHARMACEUTICALS, INC.,

                    Defendant.



          The United States, the named states of Arkansas, California, Colorado, Connecticut,

Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Louisiana, Maryland, Massachusetts,

Michigan, Minnesota, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York,

North Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Virginia, Wisconsin, and the District

of Columbia (the “Named States”), and relator Jordan C. Schneider (the “Relator”), by their

undersigned counsel, pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, hereby

stipulate that:

1.        The United States has filed a Notice of Election to Intervene in Part for Settlement

Purposes, dated July 28, 2020 (the “Election Notice”);

2.        The United States, the states of Arkansas, California, Florida, Georgia, Illinois, Louisiana,

                                                   1
Case 2:14-cv-07021-CCC-MF Document 12 Filed 08/03/20 Page 2 of 13 PageID: 121




Maryland, Massachusetts, Michigan, New York, North Carolina, and Texas (the “Settling States”),

the Relator, and Defendant Pacira Pharmaceuticals, Inc. (“Pacira”) have reached settlement

agreements (together, the “Settlement Agreements”) that require the United States, the Settling

States, and the Relator to file a Joint Stipulation of Dismissal with respect to all claims against

Pacira following the payment of the settlement amounts;

3.     The United States, the Settling States, and the Relator have received full payment from

Pacira due under the Settlement Agreements;

4.     The claims in the above-captioned action asserted against Pacira shall be dismissed, subject

to the terms and conditions set forth in the Settlement Agreements, as follows upon the filing of

this stipulation with the Clerk of the Court, with each party to bear its own costs except as expressly

provided to the contrary in the Settlement Agreements:

               a. The United States’ and the Settling States’ claims against Pacira are dismissed

                   with prejudice as to the Covered Conduct, as that term is defined in the above-

                   referenced Election Notice,

               b. All other claims asserted on behalf of the United States and the Named States

                   are dismissed without prejudice, and;

               c. The Relator’s claims against Pacira are dismissed in their entirety, with

                   prejudice.

With this stipulation the United States, the Named States, and the Relator are also filing a proposed

order dismissing the Complaint.

                                                       Respectfully submitted,

                                                       RACHAEL A. HONIG
                                                       Attorney for the United States
                                                       Acting Under Authority Conferred
                                                       By 28 U.S.C. § 515

                                                  2
Case 2:14-cv-07021-CCC-MF Document 12 Filed 08/03/20 Page 3 of 13 PageID: 122




Dated: August 3, 2020                             By:   /s/ Andrew A. Caffrey, III
                                                        ANDREW A. CAFFREY, III
                                                        Assistant U.S. Attorney

THE NAMED STATES

ARKANSAS                                                       Dated: August 3, 2020

LESLIE RUTLEDGE
Attorney General of Arkansas

By: /s/ Valerie L. Kelly______
Valerie L. Kelly
Assistant Attorney General
Arkansas Bar No. 94170
323 Center Street, Suite 200
Little Rock, Arkansas 72201
(501) 682-5309 (telephone)
(501) 682-8135 (facsimile)
valerie.kelly@arkansasag.gov

CALIFORNIA                                                     Dated: August 3, 2020

XAVIER BECERRA
Attorney General of California

By: /s/Nicholas N. Paul
Nicholas N. Paul
Supervising Deputy Attorney General
California Attorney General's Office
Bureau of Medi-Cal Fraud and Elder Abuse
1615 Murray Canyon Rd, Suite 700
San Diego, CA 92108
Tel.: (619) 358-1014
Email: Nicholas.Paul@doj.ca.gov
Attorneys for the Plaintiff State of California




                                                    3
Case 2:14-cv-07021-CCC-MF Document 12 Filed 08/03/20 Page 4 of 13 PageID: 123




COLORADO                                        Dated: August 3, 2020

PHILIP J. WEISER, Attorney General

By: /s/George A. Codding
George Codding
Colo. Atty. Reg. #18750
Senior Assistant Attorney General, MFCU
State of Colorado
1300 Broadway, 9th Floor
Denver, CO 80203
T: (720) 508-6686
F : (720) 508-6034
george.codding@coag.gov

CONNECTICUT                                     Dated: August 3, 2020

WILLIAM TONG
Attorney General of Connecticut

By: /s/ Robert B. Teitelman
Robert B. Teitelman
Assistant Attorney General
165 Capitol Avenue
Hartford, CT 06106-1774
robert.teitelman@ct.gov

DELAWARE                                        Dated: August 3, 2020

KATHLEEN JENNINGS
Attorney General of the State of Delaware

By: /s/ Edward K. Black
Edward K. Black
Deputy Attorney General
Delaware Bar No. 5302
Medicaid Fraud Control Unit
Office of the Attorney General
820 N. King Street, Fifth Floor
Wilmington, Delaware 19801
(302) 577-4209
(302) 577-3090 (Fax)
Edward.Black@delaware.gov




                                            4
Case 2:14-cv-07021-CCC-MF Document 12 Filed 08/03/20 Page 5 of 13 PageID: 124




DISTRICT OF COLUMBIA                                Dated: August 3, 2020

By: /s/Jane Drummey
Jane Drummey, Esq.
Deputy Director – Medicaid Fraud Control Unit
Office of the Inspector General
Medicaid Fraud Control Unit
717 14th Street NW, Suite 430
Washington, DC 20005
(202) 727-2245

FLORIDA                                             Dated: August 3, 2020

ASHLEY MOODY
Florida Attorney General

By: /s/ Cedell Ian Garland
Cedell Ian Garland
Deputy Director – Civil Enforcement
Florida Bar No: 58640
Office of the Attorney General
Medicaid Fraud Control Unit
PL-01, The Capitol
Tallahassee, FL 32399
Telephone: 850- 414-3904
Facsimile: 850- 410-0179
Email: Cedell.Garland@myfloridalegal.com

GEORGIA                                             Dated: August 3, 2020

CHRISTOPHER M. CARR
Attorney General

By: /s/ Sara E. Vann
SARA E. VANN
Georgia State Bar No. 141787
Assistant Attorney General
Georgia Medicaid Fraud Control Unit
200 Piedmont Ave., S.E.
West Tower, 19th Floor
Atlanta, Georgia 30334
P: (404) 656-4998
svann@law.ga.gov
Counsel for the State of Georgia




                                                5
Case 2:14-cv-07021-CCC-MF Document 12 Filed 08/03/20 Page 6 of 13 PageID: 125




HAWAII                                          Dated: August 3, 2020

By: /s/ Dawn S. Shigezawa
Dawn S. Shigezawa
Deputy Attorney General, MFCU
Department of the Attorney General
707 Richards Street, Suite 402
Honolulu, HI 96813
dawn.s.shigezawa@hawaii.gov

ILLINOIS                                        Dated: August 3, 2020

By: /s/ Frederick H. Crystal
Frederick H. Crystal
Bureau Chief, Medicaid Fraud Control Unit
Office of the Illinois Attorney General
Attorney General Kwame Raoul
100 W. Randolph St., 13th Floor
Chicago, Illinois, 60601
312-814-1624 Office
312-515-5253 Cell
312-814-5366 Fax
FCrystal@atg.state.il.us

INDIANA                                         Dated: August 3, 2020

CURTIS T. HILL, JR.
Attorney General

By: /s/ Matthew Whitmire
Matthew Whitmire
Indiana State Bar No. 25866-55
Deputy Attorney General
Indiana Medicaid Fraud Control Unit
8005 Castleway Drive
Indianapolis, Indiana 46250-1946
P: (317) 915-5303
matthew.whitmire@atg.in.gov




                                            6
Case 2:14-cv-07021-CCC-MF Document 12 Filed 08/03/20 Page 7 of 13 PageID: 126




LOUISIANA                                      Dated: August 3, 2020

JEFF LANDRY
Attorney General, State of Louisiana

By: /s/ Nicholas J. Diez
By: Nicholas J. Diez, La. Bar 31701
Assistant Attorney General
Louisiana Department of Justice
Medicaid Fraud Control Unit
1885 N. Third St.
Baton Rouge, LA 70802
Tel: (225) 326‐6210
Fax: (225) 326‐6295
Email: diezn@ag.louisiana.gov

MARYLAND                                       Dated: August 3, 2020

BRIAN E. FROSH
Attorney General

By: /s/ W. Zak Shirley
W. Zak Shirley
Senior Civil Assistant Attorney General
Office of the Attorney General
Medicaid Fraud Control Unit
200 St. Paul Street, 18th Floor
Baltimore, MD 21202
(410) 576-6864
zshirley@oag.state.md.us

COMMONWEALTH OF MASSACHUSETTS                  Dated: August 3, 2020

MAURA HEALEY
Attorney General

By: /s/ Toby R. Unger
Toby R. Unger, Chief, MFD
BBO No. 633805
Assistant Attorney General
Medicaid Fraud Division
One Ashburton Place, 18th Floor
Boston, Massachusetts 02108
P: (617) 963-2033
Toby.Unger@mass.gov



                                          7
Case 2:14-cv-07021-CCC-MF Document 12 Filed 08/03/20 Page 8 of 13 PageID: 127




MICHIGAN                                       Dated: August 3, 2020

DANA NESSEL
Attorney General

By: /s/ Jason Evans (P61567)
Jason Evans
First Assistant Attorney General
Health Care Fraud Division
P.O. Box 30218
Lansing, MI 48909
Tel: (517) 241-6500

MINNESOTA                                      Dated: August 3, 2020

OFFICE OF THE ATTORNEY GENERAL
State of Minnesota

By: /s/ Kirsi Poupore
KIRSI POUPORE
Assistant Attorney General
Atty. Reg. No. 0390562
445 Minnesota Street, Suite 900
St. Paul, Minnesota 55101-2127
(651) 757-1299 (Voice)
(651) 296-1410 (TTY)

MONTANA                                        Dated: August 3, 2020

TIM FOX
Attorney General of Montana

By: /s/ Michael J. Gee
Michael J. Gee
Montana Bar No. 13147
Assistant Attorney General
215 North Sanders
Helena, MT 59620-1401
406-444-2026
FAX: 406-444-7913
Michael.gee@mt.gov




                                      8
Case 2:14-cv-07021-CCC-MF Document 12 Filed 08/03/20 Page 9 of 13 PageID: 128




NEVADA                                         Dated: August 3, 2020

AARON D. FORD
Attorney General

By: /s/ Andrew Schulke
Andrew Schulke
Nevada State Bar No. 10218
Chief Deputy Attorney General
Office of the Attorney General
5175 S. Durango Drive
Las Vegas, Nevada 89113
P: (702) 486-3420
Acshulke@ag.nv.gov

NEW HAMPSHIRE                                  Dated: August 3, 2020

By: /s/ Thomas T. Worboys
Thomas T. Worboys, Bar No. 269530
Assistant Attorney General
Director, Medicaid Fraud Control Unit
New Hampshire Department of Justice
33 Capitol Street
Concord, New Hampshire 03301-6397
(603) 271-1181
Thomas.Worboys@doj.nh.gov

NEW JERSEY                                     Dated: August 3, 2020

GURBIR GREWAL
Attorney General

By: /s/ Peter Sepulveda
Peter Sepulveda
Deputy Attorney General
Medicaid Fraud Control Unit
Office of the Attorney General of NJ
P.O. Box 094
Trenton, NJ 08625-0094
sepulvedap@njdcj.org




                                        9
Case 2:14-cv-07021-CCC-MF Document 12 Filed 08/03/20 Page 10 of 13 PageID: 129




 NEW MEXICO                                         Dated: August 3, 2020

 HECTOR BALDERAS
 New Mexico Attorney General

 By: /s/ Constance Tatham
 Constance Tatham
 Division Director
 Medicaid Fraud Control Unit
 Office of the Attorney General
 P.O. Box 1508
 Santa Fe, NM 87504-1508
 ctatham@nmag.gov


 NEW YORK                                           Dated: August 3, 2020

 LETITIA JAMES
 Attorney General

 By: /s/ Alee Scott
 Alee Scott
 Chief of Civil Enforcement
 Medicaid Fraud Control Unit
 Office of the Attorney General of New York State
 28 Liberty Street
 New York, NY 10005
 212-417-5322
 Alee.Scott@ag.ny.gov

 NORTH CAROLINA                                     Dated: August 3, 2020

 JOSHUA H. STEIN
 Attorney General

 By: /s/ F. Edward Kirby, Jr.
 F. Edward Kirby, Jr.
 Special Deputy Attorney General
 Medicaid Investigations Division
 5505 Creedmoor Rd., Suite 300
 Raleigh, NC 27612
 Telephone: (9l9) 881-2320
 Facsimile:(919) 571-4837
 E-mail: fkirby@ncdoj.gov
 N.C. Bar. # 23223



                                              10
Case 2:14-cv-07021-CCC-MF Document 12 Filed 08/03/20 Page 11 of 13 PageID: 130




 OKLAHOMA                                      Dated: August 3, 2020

 MIKE HUNTER
 Oklahoma Attorney General

 By: /s/ Christopher P. Robinson
 Christopher P. Robinson, OBA # 31204
 Assistant Attorney General
 313 NE 21st Street
 Oklahoma City, OK 73105
 Phone: (405) 521-4274
 Fax: (405) 522-4875
 Christopher.Robinson@oag.ok.gov


 RHODE ISLAND                                  Dated: August 3, 2020

 PETER F. NERONHA
 Attorney General

 By: /s/ James F. Dube, #4381
 James F. Dube
 Assistant Attorney General
 150 South Main Street
 Providence, RI 02903
 (401) 274-4400

 TENNESSEE                                     Dated: August 3, 2020

 HERBERT H. SLATERY III
 Attorney General and Reporter

 By: /s/ Nate Casey
 Nate Casey (TN BPR No. 31060)
 Assistant Attorney General
 Medicaid Fraud & Integrity Division
 Tennessee Attorney General’s Office
 P.O. Box 20207
 Nashville, Tennessee 37202
 (615) 741-2935
 nate.casey@ag.tn.gov




                                        11
Case 2:14-cv-07021-CCC-MF Document 12 Filed 08/03/20 Page 12 of 13 PageID: 131




 TEXAS                                           Dated: August 3, 2020

 KEN PAXTON
 Attorney General of Texas
 By: /s/ Susan J. Miller
 Susan J. Miller
 State Bar No. 00794311
 Susan Arenella
 State Bar No. 24001320
 Assistant Attorneys General
 Office of the Attorney General for Texas
 P.O. Box 12548
 Austin, Texas 78711
 Telephone: 512-475-4193
 Attorneys for the State of Texas

 VIRGINIA                                        Dated: August 3, 2020

 For the Commonwealth of Virginia:

 By: /s/William Clay Garrett
 William Clay Garrett
 Virginia Bar Number 46881
 Assistant Attorney General
 Office of the Virginia Attorney General
 202 N. 9th Street, Richmond, VA 23219
 (804) 371-6016 – Direct Dial
 (804) 786-0807 – Facsimile

 WISCONSIN                                       Dated: August 3, 2020

 JOSH KAUL
 Wisconsin Attorney General

 By: _/s/ Katie M. Wilson
 KATIE M. WILSON
 Assistant Attorney General
 State Bar #1074344
 Wisconsin Department of Justice
 Post Office Box 7857
 Madison, Wisconsin 53707-7857
 (608) 261-8116
 (608) 261-7991 (Fax)
 wilsonkm@doj.state.wi.us




                                            12
Case 2:14-cv-07021-CCC-MF Document 12 Filed 08/03/20 Page 13 of 13 PageID: 132




                         RELATOR JORDAN C. SCHNEIDER

 Dated: August 3, 2020              By:    /s/ Brian McCormick
                                           BRIAN MCCORMICK
                                           Counsel for Relator Jordan C. Schneider




                                      13
